Title: To James Madison from Josef Yznardy, 17 May 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


17 May 1804, Cadiz. “I had the honour of writing you the 28th. March whereof I inclose you a Copy.
“I have now that of transmitting you Copy of a letter just received from John Leonard Consul at Barcelona concerning the report at Marseilles that the Bey of Tunis had declared War to the U, S, of America; should said event be unfortunately confirmed, I will do myself the pleasure of informing you of it the moment it comes to my Knowledge.
“There is no doubt of this Country remaining perfectly Neutral in the actual Contest between France & England.
“I likewise hand you the half of the Certificate of Register No. 20. [not found] of the American Brig Ellen John M. Rice Master arrived here from Falmouth in England, which Brig was condemned & sold at Public Auction in my Consular Office.
Adds in a postscript: “Governmt Notes 34%.”
